     Case 1:18-cr-00457-AJT Document 95 Filed 03/29/19 Page 1 of 3 PageID# 675



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :

                 CONSENT MOTION TO CONTINUE THE APRIL 1, 2019
                          CIPA § 5 FILING DEADLINE

        For the reasons set forth below, Defendant Bijan Rafiekian respectfully moves the Court

to continue the April 1, 2019 deadline to file notice pursuant to Section 5 of the Classified

Information Procedures Act (“CIPA”). Defendant requests that this deadline be continued to

April 15, 2019. Counsel for the Government consents to this motion.

        On February 13, 2019, the Court directed counsel for Mr. Rafiekian to file notice of intent

to disclose classified information pursuant to CIPA § 5 on or before April 1, 2019. Counsel for

Mr. Rafiekian was not read-in to the necessary classifications until March 26, 2019. As a result,

counsel for Mr. Rafiekian has thus far been unable to review or discuss classified matters.

Counsel intends to meet with Mr. Rafiekian in a Sensitive Compartmented Information Facility

during the week of April 7, 2019.

        For the foregoing reasons, Mr. Rafiekian respectfully moves the Court to continue the

CIPA § 5 notice deadline to April 15, 2019.


Dated: March 29, 2019                                 Respectfully submitted,

                                                      /s/
                                                      Mark J. MacDougall (Pro Hac Vice)
                                                      Stacey H. Mitchell (Pro Hac Vice)
                                                      Counsel for Bijan Rafiekian
                                                      Akin Gump Strauss Hauer & Feld LLP
                                                      1333 New Hampshire Avenue, NW
                                                      Washington, DC 20036
Case 1:18-cr-00457-AJT Document 95 Filed 03/29/19 Page 2 of 3 PageID# 676




                                        Telephone: (202) 887-4000
                                        Fax: (202) 887-4288
                                        E-mail: mmacdougall@akingump.com
                                                shmitchell@akingump.com


                                        /s/
                                        Robert P. Trout (VA Bar # 13642)
                                        Counsel for Bijan Rafiekian
                                        Trout Cacheris & Solomon PLLC
                                        1627 Eye Street, NW
                                        Suite 1130
                                        Washington, DC 20006
                                        Telephone: (202) 464-3311
                                        Fax: (202) 463-3319
                                        E-mail: rtrout@troutcahceris.com




                                    2
  Case 1:18-cr-00457-AJT Document 95 Filed 03/29/19 Page 3 of 3 PageID# 677




                               CERTIFICATE OF SERVICE

       I hereby certify that, on the 29th day of March 2019, true and genuine copies of

Defendant’s Motion to Continue the April 1, 2019 CIPA § 5 Filing Deadline was sent via

electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                           /s/
                                                           Robert P. Trout (VA Bar # 13642)




                                                3
